Citation Nr: 1533615	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, postoperative arthroscopic chondroplasty, from January 28, 2008 until January 17, 2011, from April 1, 2011 to April 10, 2013 and beginning on June 1, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, postoperative meniscectomy, from January 28, 2008 until March 21, 2011, and from June 1, 2011.

3.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the left knee beginning on April 17, 2012.

4.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the right knee beginning on April 17, 2012.

5.  Entitlement to an initial compensable rating for limitation of extension of the left knee beginning on April 18, 2014.

6.  Entitlement to an initial compensable rating for limitation of extension of the right knee beginning on April 18, 2014.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from October 1987 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral knee degenerative joint disease and assigned an initial 10 percent rating.

In a December 2010 DRO decision, the agency of original jurisdiction (AOJ) assigned separate 10 percent ratings for left and right knee degenerative joint disease.

In a May 2011 rating decision, the AOJ assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence following left knee surgery.  This temporary total evaluation was assigned, effective January 18, 2011, and a 10 percent rating was assigned beginning on March 1, 2011.

In a November 2012 rating decision, the AOJ, in pertinent part, assigned separate 20 percent ratings for left and right knee recurrent subluxation, both effective April 17, 2012.  As higher ratings for these disabilities may be assignable and the claimant is presumed to seek the maximum available benefit, the claims for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2014 DRO decision, the AOJ awarded a temporary total rating for surgical or other treatment necessitating convalescence due to left knee surgery for the period from April 10, 2013 to June 1, 2013.  A 10 percent rating was then assigned beginning on June 1, 2013.

The Board remanded the Veteran's claims in January 2014.  

In a June 2014 DRO decision, the AOJ assigned separate noncompensable ratings for left and right knee limitation of extension, effective April 18, 2014.  As higher ratings for these disabilities may be assignable and the claimant is presumed to seek the maximum available benefit, the claims for a higher initial rating remains on appeal.  See AB, supra.

In a September 2014 decision, the Board remanded the instant claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay of this appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran last underwent a VA examination of his left and right knees in April 2014.  The record contains subsequent outpatient records, including a June 2014 treatment record, in which the Veteran specifically reports that his knees have been getting worse in the last few weeks, with unbearable pain.  A July 2014 treatment record noted that the Veteran's knees were swelling daily and hot to the touch.  This evidence suggests that the Veteran's service connected left and right knee disabilities may have worsened since the April 2014 VA examination.

Where the Veteran alleges, or provides evidence, that a service-connected disability has worsened, an examination is warranted.  38 C.F.R. § 3.327(a); VAOPGCPREC 11-95 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from December 2014 and thereafter from VAMC El Paso and associate them with his claim file.  

2.  Following the above, schedule the Veteran for a VA joints examination by an appropriate medical professional to determine the current level and severity of the Veteran's service-connected left and right knee disabilities. The entire electronic claim file must be available for review by the examiner.  

All indicated tests and studies (to include x-rays and MRIs, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the left and right knees.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to the level of severity of the Veteran's right and left knee disabilities.

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




